   Case 4:20-cv-02606 Document 1-2 Filed on 07/23/20 in TXSD Page 1 of 2




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE INSURANCE                    )
COMPANY and STATE FARM COUNTY MUTUAL                      )
INSURANCE COMPANY OF TEXAS,                               )
                                                          )
                                       Plaintiffs,        )
                                                          )
                       v.                                 )
                                                          )    Case No.
                                                          )
                                                          )
COMPLETE PAIN SOLUTIONS LLC n/k/a COMPLETE                )    PLAINTIFFS DEMAND
PAIN SOLUTIONS PLLC;                                      )    TRIAL BY JURY
ALJ FLORENCE SPARROW, M.D.;                               )
SEE LOONG CHIN, M.D.; and                                 )
MMRI HOLDCO LLC,                                          )
                                                          )
                                       Defendants.


                                   Index of Exhibits

Exhibit No.                                     Description
    1A        Initial Exam Findings Appendix
    1B        Diagnosis and Treatment Plan Appendix
     2        MRI Appendix
     3        Injection Appendix
     4        RICO and Demand Appendix
     5        M.L. Demand Letter dated 10/9/2017
     6        A.P. Complete Pain Operative Report 5/23/2017
     7        W.L. Complete Pain Initial Exam 2/8/2017
     8        J.R. Complete Pain Initial Exam 11/23/2016
     9        J.R. Complete Pain Operative Report 12/13/2016
    10        E.B. Initial Exam 9/9/2016
    11        E.B. SOAP Note 11/21/2016
    12        E.B. Complete Pain Initial Exam 11/21/2016
    13        E.B. Complete Pain Cost Estimate
    14        T.B. Chiro SOAP Note 1/17/2017
    15        T.B. Complete Pain Initial Exam 1/26/2017
    16        A.P. Deposition Testimony 6/22/2018
    17        A.P. Complete Pain Initial Exam 4/26/2017
    18        A.P. Complete Pain Operative Reports 5/23/2017
    19        Y.R. Complete Pain Initial Exam 6/15/2017


                                            1
Case 4:20-cv-02606 Document 1-2 Filed on 07/23/20 in TXSD Page 2 of 2




20      J.B. Complete Pain Initial Exam 2/7/2017
21      R.F. Complete Pain Initial Exam 3/10/2016
22      C.T. Memorial MRI Exam 6/21/2017 (Cervical)
23      C.T. Complete Pain Initial Exam 7/5/2017
24      S.W. Memorial MRI Exam 8/12/2016 (Cervical)
25      S.W. Memorial MRI Exam 8/12/2016 (Lumbar)
26      S.W. Complete Pain Initial Exam 10/4/2016
27      C.T. Demand Letter dated 8/24/2017
28      J.B. Demand Letter dated 4/12/2018
29      F.S. Complete Pain Initial Exam 5/24/2017
30      K.S. MRI Exam (Lumbar) 12/14/2016
31      K.S. Complete Pain Initial Exam 12/15/2016
32      R.R. Complete Pain Operative Report 517/2017
33      R.R. Complete Pain Bills 5/17/2017
34      G.C. Complete Pain Itemized Statement 1/17/2017
35      R.K. Bills




                                     2
